Case 2:18-ap-01385-BR   Doc 3 Filed 11/29/18 Entered 11/29/18 10:04:47   Desc
                         Main Document    Page 1 of 4
Case 2:18-ap-01385-BR   Doc 3 Filed 11/29/18 Entered 11/29/18 10:04:47   Desc
                         Main Document    Page 2 of 4
Case 2:18-ap-01385-BR   Doc 3 Filed 11/29/18 Entered 11/29/18 10:04:47   Desc
                         Main Document    Page 3 of 4
Case 2:18-ap-01385-BR   Doc 3 Filed 11/29/18 Entered 11/29/18 10:04:47   Desc
                         Main Document    Page 4 of 4
